Citation Nr: 0506672	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).   

Procedural History

The veteran served on active duty from October 1958 until 
January 1962.  

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, as well as a claim of entitlement to an 
increased evaluation of a service-connected right leg 
disability and a request to reopen a previously denied claim 
of secondary service connection for a low back disability.  
The December 2002 rating decision denied the veteran's 
claims.  
The veteran disagreed with the December 2002 rating decision 
only as to the denial of his claims of entitlement to service 
connection of bilateral hearing loss and tinnitus and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2003.

In September 2003, the veteran requested a hearing before a 
member of the Board at the RO.  Subsequently, in October 
2003, the veteran withdrew his request for a hearing and 
instead requested that the claim be forwarded to the Board 
for resolution.  To date, the veteran has not requested 
another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks entitlement to service connection of 
bilateral hearing loss and tinnitus.  For the reasons 
explained immediately below, the Board has determined that a 
remand is in order.  

The RO sent the veteran a letter in July 2002 which was 
intended to address the requirements of the VCAA.  The letter 
outlined the evidence required in order to prove the 
veteran's claims.  While the letter provided specific notice 
of the evidence need to substantiate his claim, it did not 
identify evidence already obtained by the RO, notice as to 
what evidence VA would obtain and notice as to what 
information and evidence the veteran was expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the claimant but not mentioning who is responsible 
for obtaining such evidence did not meet the standard erected 
by the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 
38 U.S.C.A. § 5103(b).  Thus, if, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should provide the veteran with a VCAA 
notice 
letter that informs the veteran of what evidence 
has already obtained by the RO, notice as to what 
further evidence VA will obtain, notice as to what 
information and evidence the veteran is expected to 
provide and direction that the veteran should 
submit any evidence in his possession which is 
pertinent to the claim on appeal.  

2. After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




